Citation Nr: 0415179	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving vasculitis, claimed as 
resulting from VA's failure to timely diagnose said disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from August 1966 to February 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving vasculitis, claimed as resulting from 
VA's failure to timely diagnose said disorder.  A June 2002 
videoconference Travel Board hearing was held before the 
undersigned Board Member.

In December 2002, the Board remanded the case to the RO for 
additional evidentiary development.  The case is now ready 
for the Board's final appellate determination on the § 1151 
benefits appellate issue.  


FINDINGS OF FACT

1.  Prior to 2000, appellant had a history of various 
disorders, including uncontrolled insulin-dependent diabetes 
mellitus with peripheral vascular disease and diabetic 
neuropathy.  He did not have a known history of vasculitis.

2.  In early 2000, appellant received VA treatment for 
various symptoms, including neuropathy of the extremities.  
Additional diagnostic studies were conducted and a July 2000 
muscle biopsy confirmed vasculitis.  Appellant received 
prompt treatment for the newly diagnosed vasculitis, 
including with Cytoxan therapy.  

4.  Credible VA medical opinion states that vasculitis is an 
extremely difficult condition to diagnosis; that VA did not 
fail to timely diagnose appellant's vasculitis; that 
appellant's vasculitis had stabilized on medication after it 
was diagnosed; and that it would constitute mere speculation 
as to whether any part of the vasculitis could have been 
prevented by aggressive therapy.  


5.  The competent, credible evidence of record does not 
indicate a reasonable likelihood that appellant has 
additional disability involving vasculitis resulting from 
VA's failure to properly diagnose and treat said disorder or 
caused by an event not reasonably foreseeable (such as an 
accident).


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability involving 
vasculitis, claimed as resulting from VA's failure to timely 
diagnose said disorder, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the claimed vasculitis disorder over 
the years are documented in the claims folder.  The RO has 
adequately sought appellant's VA and non-VA medical records 
and available records have been obtained, including numerous 
VA treatment records dated in the 1990's and more recently.  
Although pursuant to the Board's December 2002 remand, 
certain medical records from a private hospital were sought 
by the RO, the hospital's response was that it did not have 
any record of appellant having been treated there.  
Additionally, pursuant to said remand, an adequate, detailed 
joint VA medical opinion was rendered in October 2003 by a 
vascular surgeon, a neurologist, and an internal medicine 
specialist on the question of whether VA was at fault in 
diagnosis and treatment of appellant's vasculitis.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed vasculitis 
disorder.  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, a pre-adjudication VCAA notice was in fact 
issued.  The RO issued a March 2001 VCAA notice letter, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Additionally, the Board remand 
provided actual notice to appellant and his representative of 
specific necessary information and evidence concerning 
proving the appellate claim at issue.  Furthermore, in 
response to the Board's remand and the RO's letter requesting 
any additional information and evidence, appellant, in a 
January 2003 written statement, stated that he had no 
additional evidence to submit.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See 38 C.F.R. §  20.1102 (2003).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal in 
question.  

With respect to the § 1151 benefits appellate issue involving 
the vasculitis disorder, it should be pointed out that 38 
U.S.C.A. § 1151 was amended for claims filed on or after 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996).  Since appellant filed said § 1151 
benefits claim in 2001, the amended 38 U.S.C.A. § 1151 
applies to this case.  See 38 U.S.C.A. § 1151 (West 2002); 
and the December 2002 Board remand.  

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  In pertinent part, 38 U.S.C.A. 
§ 1151 provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

This amended § 1151 includes a fault or accident requirement, 
but does not alter the requirement that additional disability 
is "proximately due" to VA action.  

A VA General Counsel opinion addressed the question of the 
application of 38 U.S.C.A. § 1151 to claims based on the 
omission or failure by VA to diagnose or treat a preexisting 
condition (in conjunction with a claim for benefits under the 
version of 38 U.S.C.A. § 1151 effective for claims filed 
prior to October 1, 1997).  Specifically, the General Counsel 
concluded that § 1151 is most reasonably construed as 
authorizing benefits where VA improperly fails to diagnose or 
provide treatment for a preexisting disease, if it is 
determined that the veteran's disability is greater than it 
would have been with proper diagnosis and treatment.  
Accordingly, the factual elements necessary to support a 
claim based on this theory include a determination that: (1) 
VA failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

Appellant has contended and testified at a June 2002 
videoconference Travel Board hearing, in essence, that he 
sustained additional disability involving vasculitis as a 
result of VA's failure to timely diagnose said disorder, 
which led to the development of irreparable nerve damage.  
However, although appellant is competent as a lay person to 
state that he experienced certain symptomatology and what the 
existent circumstances involved were, he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  

VA clinical records dated in the mid-1990's indicated that 
appellant was an insulin-dependent diabetic, had undergone a 
left below-the-knee amputation for osteomyelitis in 1989, and 
had abused illicit drugs (cocaine).  In 1997, uncontrolled 
diabetes mellitus was assessed.  Appellant was described as 
being in extremely poor compliance with diabetes in terms of 
diet; and his left thigh cellulitis was treated, including by 
debridement.  In August 1998, severe diabetic peripheral 
neuropathy and peripheral vascular disease were clinically 
assessed.  In January 1999, severe peripheral neuropathy 
secondary to diabetes was reported.  Various 
ulcerations/infections of the extremities were treated in 
1999.  Diagnostic studies of various organs, including the 
kidneys and cardiopulmonary system, were accomplished.  
Vasculitis was not clinically reported or diagnosed prior to 
2000.  

VA clinical records reveal that in February 2000, appellant 
reported development of progressive numbness of the hands 
over the past two years and right lower extremity numbness 
approximately eight years ago.  The assessment was peripheral 
polyneuropathy with superimposed mononeuropathies.  Although 
possible diabetic neuropathy of the lower extremity was 
assessed, the upper extremities symptoms were noted as not 
usual for diabetic neuropathy; and additional diagnostic 
studies were planned.  In June 2000, an elevated 
sedimentation rate was noted; and a rheumatology referral was 
planned "as soon as possible," to rule out systemic 
vasculitis.  

On October-November 2000 VA hospitalization, it was reported 
that appellant had been receiving cyclophosphamide treatment 
for vasculitis for the past month.  It was noted that he had 
been difficult to treat due to noncompliance with a diabetic 
diet and in refusing prednisone therapy for his vasculitis.  
A history was reported of mononeuritis multiplex secondary to 
small vessel vasculitis of unknown etiology; and that a July 
2000 skeletal muscle biopsy had shown severe 
neurogenic/denervation atrophy and sural nerve biopsy had 
shown severe chronic angiitis and multi-focal endo-neural 
fibrosis, with complete loss of myelin replaced by fiber 
connective tissue.  On February 2001 VA hospitalization, 
diagnoses included small vessel vasculitis and mononeuritis 
multiplex, on Cytoxan therapy.  

The positive evidence includes a December 2001 letter 
addressed to appellant, in which a VA physician stated that 
she had initially treated appellant in September 2000 for 
evaluation of "newly developed right footdrop and 
progressive worsening of numbness of his extremities."  
Additionally, it was stated that appellant had a diagnosis of 
diabetic neuropathy "around 1998 when he was unable to pick 
up a softball or swing a bat."  It was also reported that in 
July 2000, diagnostic studies including a sural nerve biopsy 
were performed and revealed small vessel angiitis 
(vasculitis) involving the nerve and severe denervation 
muscle atrophy with multifocal myofibronecrosis and 
regenervation; that he was treated with Cytoxan 
(cyclophosphamide) for vasculitis; and that the nerve damage 
was irreversible but not progressive with this regimen.  She 
opined that "[t]his damage could have be[en] preventable if 
the correct diagnosis was made earlier with aggressive 
therapy before permanent damage of the nerves from vasculitis 
became irreversible."  

However, even assuming the accuracy of her medical statement, 
it is of substantial import that she did not allege that VA 
was at fault for not diagnosing the vasculitis earlier or 
that the vasculitis was otherwise proximately due to VA 
action/inaction.  

In view of the somewhat confusing clinical evidence then of 
record regarding the § 1151 benefits issue in controversy, 
the Board remanded the case and requested a VA medical 
opinion; and a joint VA medical opinion was rendered in 
October 2003 by a vascular surgeon, a neurologist, and an 
internal medicine specialist on the question of whether VA 
was at fault in diagnosis and treatment of appellant's 
vasculitis.  After reviewing the evidentiary record, the VA 
specialists stated, in pertinent part:

There is no indication from the records 
that there was a rapid progression in the 
veteran's condition from [19]98 to 2000 
when the diagnosis of vasculitis was 
made.  There is indication that the 
veteran's condition has stabilized with 
treatment of Cytoxan.  There is no 
evidence to support exactly when the 
vasculitis started, only when it was 
diagnosed and no way to determine what 
aspect of the veteran's condition could 
have been preventable with aggressive 
therapy.  This condition can co-exist and 
be superimposed on peripheral neuropathy 
related to diabetes.  The condition is 
also extremely difficulty (sic) to 
diagnose and diagnosis can only be 
confirmed by biopsy.

Therefore it is the conclusion of the 
reviewers that there is no indication 
that there was negligence, lack of skill, 
error in judgment or fault of the VA in 
diagnosis [of] the veteran's vasculitis.

The Board attaches very minimal, if any, probative value to 
the December 2001 written opinion from appellant's treating 
physician, which did not specifically indicate what medical 
records, if any, she had reviewed; and stated that she had 
only treated appellant since September 2000.  Additionally, 
although her opinion appears logical that if vasculitis had 
been diagnosed earlier, irreversible nerve damage may have 
been prevented, there is absolutely no mention of any fault 
on the part of VA in not diagnosing appellant's vasculitis 
earlier than it was.  In contrast, the October 2003 joint VA 
medical opinion specified that VA did not fail to timely 
diagnose appellant's vasculitis and appeared a well 
deliberated and sufficiently detailed opinion.  This October 
2003 joint VA medical opinion's conclusion concerning the 
absence of fault has not been directly rebutted by any other 
competent evidence.  The Board places substantial probative 
weight to this October 2003 joint VA medical opinion, since 
(a) the medical opinion was rendered by three different 
medical specialists after review in detail of the relevant 
medical records and history; (b) the medical opinion clearly 
explained that vasculitis is an "extremely" difficult 
condition to diagnosis, which strongly suggests that any 
delay in diagnosis would not be beyond the realm of 
reasonable medical practice; (c) the medical opinion 
indicated that appellant's vasculitis had stabilized on 
medication after it was diagnosed; and (d) the medical 
opinion indicated that it would constitute mere speculation 
as to whether any part of the vasculitis could have been 
prevented by aggressive therapy.  In short, none of the 
factual elements necessary to prove the claim as set forth in 
VAOPGCPREC 5-2001 have been shown.  

As the Court stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  In other words, the weight of the negative 
competent medical evidence on this essential point in 
controversy appears to far outweigh any positive evidence.  
As the Court explained in Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990), "[b]y reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  

Based on the entire evidentiary record, the Board concludes 
that a reasonable doubt does not exist as to whether 
appellant has any identifiable or ascertainable permanent, 
additional disability involving vasculitis that resulted from 
VA's failure to properly diagnose and treat said disorder.  
Additionally, it is neither contended nor shown that any 
additional disability involving vasculitis was caused by an 
event not reasonably foreseeable (such as an accident) (i.e., 
an event that would not be reasonably anticipated or expected 
by a health care provider who utilized the degree of care a 
prudent or competent person so engaged would exercise).  

For the aforestated reasons, § 1151 benefits for additional 
disability involving vasculitis, claimed as resulting from 
VA's failure to timely diagnose said disorder, are denied.  


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving vasculitis, claimed as 
resulting from VA's failure to timely diagnose said disorder, 
is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



